DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 February 2021 and 20 April 2021 and 06 June 2021 and 08 July 2021 and 13 December 2021 and 10 January 2022 and 16 March 2022 and 27 July 2022 and 28 August 2022 and 04 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the modulation being executed after the light beam is reflected (as mentioned in claims 3-4 and 43-44) must be shown or the features canceled from the claims.  No new matter should be entered.  Note: the post reflection modulation is being interpreted as demodulation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 30 and 41 are objected to because of the following informalities:  
Claim 30: “the group” in line 2 should be “a group” for further clarity;
Claim 41: “the group” in line 2 should be “a group” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 40-41, and 71-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, “said at least two gratings in line 6 lacks antecedent basis. 
Regarding claim 40, “the optical fiber” in line 3 and “the grating” in line 4 lack antecedent basis.
Claim 41 is rejected for its dependency on claim 40.
Regarding claim 71, “the grating” in line 7 lacks antecedent basis.
Claim 72 is rejected for its dependency on claim 71.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 26, 32, 34, 36, and 38-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersey et al. (USPGPub 20020063866 A1). (Hereinafter referred to as Kersey 2002). 
Regarding claim 1, Kersey 2002 teaches a method of determining perturbation of a grating (46) formed in an optical fiber (128), the method comprising: modulating and transmitting a light beam (120/122) through the optical fiber (128) (see figure 6, pulse modulator device 114 and demodulator 132 (combined making a modulation system) and optical source 102; and ¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128), measuring at least one phase shift in a modulation of light reflected off the grating (46) (¶12, The interrogator compares the phase shift between the reflected first pulses from the second grating with the reflected second pulses from the first grating to determine a change in magnitude of the measured parameter), and determining the perturbation of the grating (46) based on said at least one phase shift (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 2, Kersey 2002 teaches the method of claim 1, wherein said modulating is executed before said transmitting (¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128).
Regarding claim 3, Kersey 2002 teaches the method of claim 1, wherein said modulating is executed after said light beam is reflected off the grating (46) (¶44, The phase modulation imparted onto pulse 122 and the subsequent demodulation by demodulator 132 is then used to extract a linear representation of the phase shift imparted upon the returning first pulse 122 by sensor fiber coil 32(a), which in turn was caused by pressure fluctuations in the pipe).
Regarding claim 4, Kersey 2002 teaches the method of claim 1, wherein said modulating is executed before said transmitting as well as after said light beam is reflected off the grating (46) (¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128; and ¶44, The phase modulation imparted onto pulse 122 and the subsequent demodulation by demodulator 132 is then used to extract a linear representation of the phase shift imparted upon the returning first pulse 122 by sensor fiber coil 32(a), which in turn was caused by pressure fluctuations in the pipe).
Regarding claim 5, Kersey 2002 teaches the method according to claim 1, wherein the optical fiber (128) is formed with a plurality of gratings (46) and wherein at least two of said gratings (46) are characterized by different Bragg wavelengths (¶33, the optical reflective devices 46 are fiber Bragg Gratings (FBGs). An FBG, as is known, reflects a predetermined wavelength band of light having a central peak reflection wavelength (.lambda.b), and passes the remaining wavelengths of the incident light (within a predetermined wavelength range)).
Regarding claim 26, Kersey 2002 teaches the method according to claim 1, further comprising amplifying said light beam prior to said transmission (see figure 6, optical amplifier 123).
Regarding claim 32, Kersey 2002 teaches the method according to claim 1, wherein said determination of the perturbation of the grating (46) comprises expressing the perturbation as a shift in a Bragg wavelength characterizing the grating (46) (¶33, the optical reflective devices 46 are fiber Bragg Gratings (FBGs). An FBG, as is known, reflects a predetermined wavelength band of light having a central peak reflection wavelength (.lambda.b), and passes the remaining wavelengths of the incident light (within a predetermined wavelength range)).
Regarding claim 34, Kersey 2002 teaches the method according to claim 32, further comprising using said shift in said Bragg wavelength for calculating at least one physical quantity effecting the perturbation of the grating (46) (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 36, Kersey 2002 teaches the method according to claim 1, wherein said determination of the perturbation of the grating (46) comprises expressing the perturbation as at least one physical quantity effecting the perturbation of the grating (46) (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 38, Kersey 2002 teaches the method according to claim 34, wherein said at least one physical quantity is selected from the group consisting of ambient temperature, pressure applied to the fiber, strain of the fiber, and accelerative motion of the fiber (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 39, Kersey 2002 teaches a system for determining perturbation of a grating (46) formed in an optical fiber (128), the system comprising: an optical modulation system (114/132) for modulating a light beam (120/122) (see figure 6, pulse modulator device 114 and demodulator 132 (combined making a modulation system) and optical source 102; and ¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128); an optical coupler (126) for coupling said light beam (120/122) into the optical fiber (128) and receiving light reflected off the grating (46) (¶41, The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128); and an optical and electrical analysis system (100) configured for measuring at least one phase shift in a modulation of light reflected off the grating (46) (¶12, The interrogator compares the phase shift between the reflected first pulses from the second grating with the reflected second pulses from the first grating to determine a change in magnitude of the measured parameter), and determining the perturbation of said grating (46) based on said at least one phase shift (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 40, Kersey 2002 teaches a sensor system, comprising: an optical modulation system (114/132) for modulating a light beam (120/122) (see figure 6, pulse modulator device 114 and demodulator 132 (combined making modulation system) and optical source 102; and ¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128); an optical coupler (126) for coupling said light beam (120/122) into the optical fiber (128) and receiving light reflected off the grating (46) (¶41, The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128); and an optical and electrical analysis system (100) configured for measuring at least one phase shift in a modulation of light reflected off the grating (46) (¶12, The interrogator compares the phase shift between the reflected first pulses from the second grating with the reflected second pulses from the first grating to determine a change in magnitude of the measured parameter), and determining the perturbation of said grating (46) based on said at least one phase shift (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 41, Kersey 2002 teaches the system according to claim 40, wherein said at least one physical quantity is selected from the group consisting of ambient temperature, pressure applied to said fiber, strain of said fiber, and accelerative motion of said fiber (¶43, The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils).
Regarding claim 42, Kersey 2002 teaches the system according to claim 39, wherein said optical modulation system (114/132) is configured to modulate said light beam (120/122) before said transmission (¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128).
Regarding claim 43, Kersey 2002 teaches the system according to claim 39, wherein said optical modulation system (114/132) is configured to modulate said light beam after said light beam (120/122) is reflected off the grating (46) (¶44, The phase modulation imparted onto pulse 122 and the subsequent demodulation by demodulator 132 is then used to extract a linear representation of the phase shift imparted upon the returning first pulse 122 by sensor fiber coil 32(a), which in turn was caused by pressure fluctuations in the pipe).
Regarding claim 44, Kersey 2002 teaches the system according to claim 39, wherein said optical modulation system (114/132) is configured to modulate said light beam (120/122) before said transmitting as well as after said light beam is reflected off the grating (¶41, Path 110 includes a phase modulator device 114 that imparts a phase modulation carrier on the pulse that travels along path 110… The two pulses 120, 122 are directed through a directional coupler 126, which may comprise any number of devices such as an optical splitter or an optical circulator as shown in FIG. 6, and is further directed into a fiber optic cable 128; and ¶44, The phase modulation imparted onto pulse 122 and the subsequent demodulation by demodulator 132 is then used to extract a linear representation of the phase shift imparted upon the returning first pulse 122 by sensor fiber coil 32(a), which in turn was caused by pressure fluctuations in the pipe).
Regarding claim 45, Kersey 2002 teaches the system according to claim 39, wherein the optical fiber (128) is formed with a plurality of gratings (46) and wherein at least two of said gratings (46) are characterized by different Bragg wavelengths (¶33, the optical reflective devices 46 are fiber Bragg Gratings (FBGs). An FBG, as is known, reflects a predetermined wavelength band of light having a central peak reflection wavelength (.lambda.b), and passes the remaining wavelengths of the incident light (within a predetermined wavelength range)).

Claim 71 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersey et al. (U.S. Patent No. 5748312 A). (Hereinafter referred to as Kersey 574). 
Regarding claim 71, Kersey 574 teaches a method of determining perturbation of a plurality of gratings (FBG1-FBGN) formed in an optical fiber (22), the method comprising: modulating and transmitting a light beam through the optical fiber (22), wherein said modulating comprises scanning a frequency of said modulation over a plurality of modulation frequencies (see figure 4; and col. 8, lines 34-40, the light transmitted into fiber 22 can be selected to be slightly higher or slightly lower than the Bragg wavelength of a respective FBG sensor so that a wavelength shift caused by the mixing of the RF signal with the light will cause the RF modulated light to be at approximately the Bragg wavelength of a respective FBG sensor); measuring a modulation phase shift and modulation magnitude of light reflected off the grating (FBG1-FBGN) for each modulation frequency (col. 8, lines 34-40, the light transmitted into fiber 22 can be selected to be slightly higher or slightly lower than the Bragg wavelength of a respective FBG sensor so that a wavelength shift caused by the mixing of the RF signal with the light will cause the RF modulated light to be at approximately the Bragg wavelength of a respective FBG sensor; and col. 9, lines 58-61, Adjustment of V.sub.FP controllably varied the frequency notch which filter 86 passed, and power meter 91 was observed to determine the frequencies at which power (i.e. magnitude) was greatest); and determining perturbation of at least two of the gratings (FBG1-FBGN) based on said measured modulation phase shifts and measured modulation magnitudes (col. 6, lines 8-13, The RF subcarrier signal is modulated onto the light projected into fiber 22. Strain on fiber 22 between two respective FBG sensors causes fiber 22 to be contracted or elongated, thereby effecting the relative optical propagation times of light transmitted into fiber 22 and reflected by the two respective FBG sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kersey et al. (USPGPub 20020063866 A1) (hereinafter referred to as Kersey 2002) in view of Kersey (U.S. Patent No. 5680489 A) (hereinafter referred to as Kersey 568).
Regarding claim 6, Kersey 2002 teaches wherein said determination of the perturbation of the grating (46) comprises expressing the perturbation as a shift in a Bragg wavelength characterizing the grating (46) (¶33, the optical reflective devices 46 are fiber Bragg Gratings (FBGs). An FBG, as is known, reflects a predetermined wavelength band of light having a central peak reflection wavelength (.lambda.b), and passes the remaining wavelengths of the incident light (within a predetermined wavelength range)). However, Kersey 2002 fails to explicitly teach de-multiplexing said reflected light beam into at least two channels, respectively corresponding to said different Bragg wavelengths, prior to said measurement of said at least one phase shift.
However, Kersey 568 teaches de-multiplexing said reflected light beam into at least two channels, respectively corresponding to said different Bragg wavelengths, prior to said measurement of said at least one phase shift (see figure 4, a wavelength-division multiplexer (WDM) splitter (demux) 32A; and col. 6, lines 20-26, It is desired that the wavelength-division demultiplexing performed by wavelength-division multiplexer 32A be matched in nominal wavelength response to the range of the center wavelengths of the Bragg gratings 12A, 12B, 12C . . . 12N (.lambda..sub.1, .lambda..sub.2, .lambda..sub.3 . . . .lambda..sub.N) in the sensor 12 positioned on the equipment being monitored by the arrangement of FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Kersey 568 obvious to further include a demultiplexer in order to allow the transmission of data to be done through one single input to a plurality of outputs, improving the efficiency of the communication system.
Regarding claim 24, Kersey 2002 teaches modulating the light beam (see figure 6, pulse modulator device 114 and demodulator 132 (combined making a modulation system) and optical source 102). However, Kersey 2002 fails to explicitly teach wherein said modulating comprises sinusoidal modulation.
However, Kersey 568 teaches wherein said modulating comprises sinusoidal modulation (col. 7, lines 48-50, The sine-cosine processor 72 receives, via signal path 76, the modulation signal developed by the modulator generator 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Kersey 568 to include a sinusoidal modulation of light because it is a common modulation method in fiber optics and it is easy to process sine functions, allowing for higher computational speed.
Regarding claim 28, Kersey 2002 teaches determining the perturbation of a grating (46) (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils). However, Kersey 2002 fails to explicitly teach wherein said determination of the perturbation of the grating is not on an optical power of said reflected light beam.
However, Kersey 568 teaches wherein said determination of the perturbation of the grating (12) is not on an optical power of said reflected light beam (col. 3, lines 7-13, The altered wavelength component may be detected at the output of the coupler 20 on signal path 30 by monitoring the wavelength shift sensed by wavelength shift decoder 32 associated with the respective Bragg gratings: 12A, 12B, 12C . . . 12N. This wavelength shift is representative of the magnitude of the perturbation to which sensor 12 is being subjected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Kersey 568 to not measure the optical power of the reflected light since the calculations are being made based on the phase shift of the reflected light beam. 
Regarding claim 30, Kersey 2002 teaches determining the perturbation of a grating (46) (¶43, Although the present invention does not determine pressure within the pipe pressure fluctuations do indeed influence the sensor coils. The pressure fluctuations, acoustic or local perturbations (or other), shorten, lengthen or otherwise strain the optical fibers that make up the sensor coils 32(a)-32(j) thereby effectively changing the nominal time delay of the sensor fiber coils and causing a commensurate phase shift between pulse reflections from the pair of gratings that bracket those sensor fiber coils). However, Kersey 2002 fails to explicitly teach the method being executed without determining an optical power of said reflected light beam.
However, Kersey 568 teaches the method being executed without determining an optical power of said reflected light beam (col. 3, lines 7-13, The altered wavelength component may be detected at the output of the coupler 20 on signal path 30 by monitoring the wavelength shift sensed by wavelength shift decoder 32 associated with the respective Bragg gratings: 12A, 12B, 12C . . . 12N. This wavelength shift is representative of the magnitude of the perturbation to which sensor 12 is being subjected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Kersey 568 to not measure the optical power of the reflected light since the calculations are being made based on the phase shift of the reflected light beam.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kersey et al. (USPGPub 20020063866 A1) (hereinafter referred to as Kersey 2002) in view of Kersey et al. (U.S. Patent No. 5748312 A) (hereinafter referred to as Kersey 574).
Regarding claim 7, Kersey 2002 teaches modulating the light beam (see figure 6, pulse modulator device 114 and demodulator 132 (combined making a modulation system) and optical source 102). However, Kersey 2002 fails to explicitly teach wherein said modulating comprises scanning a frequency of said modulation over a plurality of modulation frequencies, wherein the method comprises measuring a modulation phase shift and modulation magnitude of light reflected off said at least two gratings for each modulation frequency, and determining an individual optical wavelength or optical frequency shift for each of said at least two gratings, based on said measured modulation phase shifts and measured modulation magnitudes.
However, Kersey 574 teaches wherein said modulating comprises scanning a frequency of said modulation over a plurality of modulation frequencies (col. 8, lines 34-40, the light transmitted into fiber 22 can be selected to be slightly higher or slightly lower than the Bragg wavelength of a respective FBG sensor so that a wavelength shift caused by the mixing of the RF signal with the light will cause the RF modulated light to be at approximately the Bragg wavelength of a respective FBG sensor), wherein the method comprises measuring a modulation phase shift and modulation magnitude of light reflected off said at least two gratings for each modulation frequency (col. 8, lines 34-40, the light transmitted into fiber 22 can be selected to be slightly higher or slightly lower than the Bragg wavelength of a respective FBG sensor so that a wavelength shift caused by the mixing of the RF signal with the light will cause the RF modulated light to be at approximately the Bragg wavelength of a respective FBG sensor; and col. 9, lines 58-61, Adjustment of V.sub.FP controllably varied the frequency notch which filter 86 passed, and power meter 91 was observed to determine the frequencies at which power (i.e. magnitude) was greatest), and determining an individual optical wavelength or optical frequency shift for each of said at least two gratings, based on said measured modulation phase shifts and measured modulation magnitudes (col. 6, lines 8-13, The RF subcarrier signal is modulated onto the light projected into fiber 22. Strain on fiber 22 between two respective FBG sensors causes fiber 22 to be contracted or elongated, thereby effecting the relative optical propagation times of light transmitted into fiber 22 and reflected by the two respective FBG sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Kersey 574 to measure the filter perturbations using phase shift and modulation magnitude in order to more accurately determine the physical fluctuations of the optical fiber.
Regarding claim 22, Kersey 2002 teaches modulating the light beam (see figure 6, pulse modulator device 114 and demodulator 132 (combined making a modulation system) and optical source 102). However, Kersey 2002 fails to explicitly teach wherein said modulating comprises radiofrequency modulation.
However, Kersey 574 teaches wherein said modulating comprises radiofrequency modulation (col. 6, lines 8-13, The RF subcarrier signal is modulated onto the light projected into fiber 22. Strain on fiber 22 between two respective FBG sensors causes fiber 22 to be contracted or elongated, thereby effecting the relative optical propagation times of light transmitted into fiber 22 and reflected by the two respective FBG sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Kersey 574 to include RF modulation because, [a]n RF signal is preferably used to modulate the light projected into fiber 22 since the relatively long wavelength of an RF signal allows for relatively easy measurement of the phase shift caused by strain on fiber 22 (col. 8, lines 23-26; Kersey 574).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kersey et al. (USPGPub 20020063866 A1) (hereinafter referred to as Kersey 2002) in view of Weis (U.S. Patent No. 5675674 A).
Regarding claim 8, Kersey 2002 teaches measuring a phase shift of reflected light (¶12, The interrogator compares the phase shift between the reflected first pulses from the second grating with the reflected second pulses from the first grating to determine a change in magnitude of the measured parameter). However, Kersey 2002 fails to explicitly teach dispersing said reflected light beam prior to said measurement of said at least one phase shift.
However, Weis teaches dispersing said reflected light beam prior to said measurement of said at least one phase shift (col. 11, lines 6-10, The demodulation function can alternately be provided by a spectrometer or monochrometer, or by a more simple arrangement involving a dispersive element coupled with an image array, such as a CCD detector array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 2002 to incorporate the teachings of Weis to include a dispersive element because it performs demodulation in a simple way, allowing the device to be kept uncomplicated, thereby easing the manufacturing process.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kersey et al. (USPGPub 20020063866 A1) (hereinafter referred to as Kersey 2002) in view of Weis (U.S. Patent No. 5675674 A) as applied to claim 8 above, and further in view of Lau et al. (USPGPub 20170131081 A1).
Regarding claim 10, Kersey 2002 as modified by Weis teaches dispersing said reflected light beam prior to said measurement of said at least one phase shift (Weis, col. 11, lines 6-10, The demodulation function can alternately be provided by a spectrometer or monochrometer, or by a more simple arrangement involving a dispersive element coupled with an image array, such as a CCD detector array). However, the combination fails to explicitly teach wherein said dispersing is by a chirped grating formed in an optical fiber.
However, Lau teaches wherein said dispersing is by a chirped grating (160) formed in an optical fiber (abstract, In one example, the dispersive medium is a chirped fiber Bragg grating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kersey 2002 and Weis to incorporate the teachings of Lau to further include a chirped grating because, [t]he localized chirped interference moves along the wavelength as the depth of reflection from the target 190 changes, meaning that the spectral modulation frequency by the interference and its bandwidth remain the same except for the matching wavelength shift. Whereas for FM-LR, the modulation frequency increases as the depth of reflection increases and the depth is limited by the coherence length. This is the reason why the measurement range of the present XCI invention can exceed the coherence length of the light source (¶38, Lau). 
Regarding claim 12, Kersey 2002 as modified by Weis teaches dispersing said reflected light beam prior to said measurement of said at least one phase shift (Weis, col. 11, lines 6-10, The demodulation function can alternately be provided by a spectrometer or monochrometer, or by a more simple arrangement involving a dispersive element coupled with an image array, such as a CCD detector array). However, the combination fails to explicitly teach wherein said dispersing is by an optical fiber spool.
However, Lau teaches wherein said dispersing is by an optical fiber spool (¶32, Such high dispersion medium includes a spool of optical fiber and diffraction grating pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kersey 2002 and Weis to incorporate the teachings of Lau to further include a fiber spool because, Cross-chirp interference (XCI) is an interferometric technique to measure absolute distance using a linearly chirped fiber Bragg grating as a linear distance reference. Any high dispersion medium with matched delay can be used as a replacement from the grating (¶32, Lau).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kersey et al. (U.S. Patent No. 5748312 A) (Hereinafter referred to as Kersey 574) in view of Onaka et al. (USPGPub 20100272391 A1).
Regarding claim 72, Kersey 574 teaches wherein the method comprises measuring said modulation phase shift and modulation magnitude (col. 8, lines 34-40, the light transmitted into fiber 22 can be selected to be slightly higher or slightly lower than the Bragg wavelength of a respective FBG sensor so that a wavelength shift caused by the mixing of the RF signal with the light will cause the RF modulated light to be at approximately the Bragg wavelength of a respective FBG sensor; and col. 9, lines 58-61, Adjustment of V.sub.FP controllably varied the frequency notch which filter 86 passed, and power meter 91 was observed to determine the frequencies at which power (i.e. magnitude) was greatest). However, Kersey 574 fails to explicitly teach dispersing said light reflected off the grating using a controllable dispersive optical device, wherein said dispersing comprises controlling said dispersive optical device so as to vary a value of a dispersion coefficient characterizing said dispersive optical device.
However, Onaka teaches dispersing said light reflected off the grating (22) using a controllable dispersive optical device, wherein said dispersing comprises controlling said dispersive optical device so as to vary a value of a dispersion coefficient characterizing said dispersive optical device (¶38, As the pitch of the grating is changed while the temperature of the grating unit 22 is changed by the temperature adjustment circuit 23, the chromatic dispersion compensation amount in the grating unit 22 is set variable. It should be noted that the example in which the variable chromatic dispersion compensation is realized through the temperature adjustment by the grating unit 22 has been shown herein. Instead of the temperature adjustment or in parallel with the temperature adjustment, by applying a stress to the light waveguide part where the grating is formed, the chromatic dispersion compensation amount may be changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kersey 574 to incorporate the teachings of Onaka to include a dispersion coefficient in order to compensate for dispersion within the fiber optics to provide better end result data.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record individually or combined fails to teach the method according to claims 8 and 1 as claimed, more specifically in combination with wherein said measurement of said at least one phase shift is characterized by a predetermined phase resolution, and said dispersing is characterized by a predetermined dispersion parameter describing pulse broadening per unit wavelength, and wherein a frequency of said modulating is at least a ratio between said phase resolution and a multiplication of said dispersion parameter by a predetermined spectral resolution threshold.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 20, the prior art of record individually or combined fails to teach the method according to claims 8 and 1 as claimed, wherein said dispersing is characterized by a dispersion coefficient, wherein the method comprises varying a value of said coefficient over a plurality of dispersion coefficient values, measuring a modulation phase shift and modulation magnitude of light reflected off the grating for each value of said dispersion coefficient, and more specifically in combination with determining an individual optical wavelength or optical frequency shift for each of said at least two gratings, based on said measured modulation phase shifts and measured modulation magnitudes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN R GARBER/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878